224 Ga. 145 (1968)
160 S.E.2d 381
RIDER
v.
ORKIN EXTERMINATING COMPANY, INC.
24505.
Supreme Court of Georgia.
Argued February 13, 1968.
Decided March 7, 1968.
Henry N. Payton, for appellant.
Glover & Davis, J. Littleton Glover, Jr., Kaler, Karesh & Rubin, for appellee.
UNDERCOFLER, Justice.
Orkin Exterminating Company, Inc. filed suit in the Superior Court of Coweta County against James R. Rider seeking a temporary and permanent injunction because *146 of the alleged violation of a covenant restricting other employment in a contract entered into between the parties. The defendant moved to dismiss the action on the basis that it failed to state a claim against him "upon which relief can be granted for the reason that the contract upon which the plaintiff's action is founded is void as the restrictive covenants are a separate independent contract containing no consideration." The restrictive covenants which appellant contends are a separate and independent contract are all a part of the employment contract. The defendant's motion was overruled by the trial judge and the appeal is from that judgment. Held:
An agreement in restraint of trade, ancillary to a contract of employment, supported by a valuable consideration, and limited as to both time and territory, and not otherwise unreasonable, is enforceable. Shirk v. Loftis Bros. & Co., 148 Ga. 500 (1) (97 SE 66); Breed v. National Credit Assn., 211 Ga. 629 (1) (88 SE2d 15). "The fact that there are many promises given in exchange for the one consideration does not make it insufficient as to any of them. If it would be sufficient to support each of the promises taken separately, it is sufficient for all of them." 1 Corbin on Contracts 535, § 125. McAuliffe v. Vaughan, 135 Ga. 852 (4) (70 SE 322, 33 LRA (NS) 255, AC 1912A 290); Mansfield v. B. & W. Gas, Inc., 222 Ga. 259, 261 (2) (149 SE2d 482). The trial judge properly overruled the defendant's motion.
Judgment affirmed. All the Justices concur.